Informal Opinion No. 98-10 James J. Barry, Esq. Ellenville Public Library And Museum P. O. Box 469 Ellenville, N Y 12428
Dear Mr. Barry:
You have asked whether trustees of the Ellenville Public Library and Museum, a school district library, are subject to term limits. Specifically, you ask whether the term limits contained in Education Law § 255(2) would prevent a trustee who had served part of one term from serving two additional full terms.
We conclude that the Education Law does not impose term limits upon the trustees of the Ellenville Public Library. The provision of the Education Law you cite applies only to trustees of cooperative library systems, not to individual libraries like the Ellenville Public Library. The term limits contained in Education Law § 255(2)(f), therefore, are not applicable to the trustees of the Ellenville Public Library.
Education Law § 260 governs trustees of school district libraries and other public libraries. That section describes the way in which trustees are to be nominated and outlines their powers. It contains no limitation upon the number of terms that may be served by trustees of school district libraries.
We conclude that there is no limitation on the number of terms that may be served by a trustee of a school district library.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.
Very truly yours,
SIOBHAN S. CRARY
Assistant Attorney General